EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Rudder on 7/6/2022.  The application has been amended as follows: 

1.  A memory system comprising:
a memory device; and
a controller including a descrambler, which is coupled to the memory device and suitable for:
receiving data from the memory device;
descrambling the data, using each of a plurality of scrambler sequences, to generate a corresponding plurality of descrambled sequences;
calculating a sub-syndrome weight for multiple bits in each of the corresponding plurality of descrambled sequences using a set parity check matrix to generate multiple sub-syndrome weights, one for each of the plurality of descrambled sequences;
selecting a sub-syndrome weight among the multiple sub-syndrome weights of the corresponding plurality of descrambled sequences; and
determining, as a correct scrambler sequence for descrambling the data, a scrambler sequence corresponding to the selected sub-syndrome weight, among the plurality of scrambler sequences,
wherein the descrambler calculates the sub-syndrome weight for the multiple bits in each of the plurality of descrambled sequences using a subset circulant matrix in a set parity check matrix,

wherein the multiple bits are the last nq bits in each of the plurality of descrambled sequences and the subset circulant matrix is a (mq x nq) matrix having a circulant size of (q x q) in the set parity check matrix, where m and n are integers greater than 1.

7.  A method for operating a memory system, which includes a memory device and a controller including a descrambler coupled to the memory device, the method comprising:
receiving data from the memory device;
descrambling the data, using each of a plurality of scrambler sequences, to generate a corresponding plurality of descrambled sequences;
calculating a sub-syndrome weight for multiple bits in each of the corresponding plurality of descrambled sequences using a set parity check matrix to generate multiple sub-syndrome weights, one for each of the plurality of descrambled sequences;
selecting a sub-syndrome weight among the multiple sub-syndrome weights of the corresponding plurality of descrambled sequences; and
determining, as a correct scrambler sequence for descrambling the data, a scrambler sequence corresponding to the selected sub-syndrome weight, among the plurality of scrambler sequences,
wherein the calculating of the sub-syndrome weight for multiple bits in each of the plurality of descrambled sequences comprises:
calculating the sub-syndrome weight for the multiple bits in each of the plurality of descrambled sequences using a subset circulant matrix in a set parity check matrix,

wherein the multiple bits are the last nq bits in each of the plurality of descrambled sequences and the subset circulant matrix is a (mq x nq) matrix having a circulant size of (q x q) in the set parity check matrix, where m and n are integers greater than 1.

Allowable Subject Matter
Claims 1, 3, 5-7, 9, and 11-16 are allowed.  Reasons for allowance were provided on page 7 of the Non-final Office Action mailed 3/31/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111